Title: Elizabeth Smith Shaw to Abigail Adams and Mary Smith Cranch, 15 March 1783
From: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw
To: Adams, Abigail,Cranch, Mary Smith



My Dear Sisters
Haverhill March 15 1783

If I had received your Letter an hour sooner, I could have sent you an answer the same day, viz. Thursday, by Mr. Badcock who dined here, and would conveyed it as far as Milton Bridge himself. But having lost this Opportunity, I must send by the Post. But since you have signified your Request to Mr. Shaw only mediately, he thinks himself entitled to make use of the same Medium in giving an answer. And I am authorised to say, that he complies, most chearfully comply’s with the Request, and flatters himself he shall be able to discharge the office of Preceptor to my dear Nephews, (provided they will be as assiduous to be taught, as he will be to teach them) so as to give Satisfaction, not only to them, but to their Parents.
If you must put your Children from you, I think I may venture to say, they may have advantages here, which they could not have but in few Families. Two things I particularly disliked in several Families who boarded Scholars. One is giving them scanty meals, and too poor victuals—the other is of vastly more importance, as it affects their minds, and their manners. It is their being sent into the Kitchen to herd among themselves or much worse company. By this ruinous method, their whole subsequent Lives have a Tinture of awkardness, which the politeness of a Court could not wholly erradicate. By this means they imbibe low, and shocking Ideas of wit—the loud unmeaning Laugh—and every species of indelicacy. By this they conceive a low opinion of themselves, feel a consciousness of wrong, which depresses their Spirits, and makes them actually dread going into company that is really good and polite, company that would raise their thoughts, refine their manners, and embelish life with all those pleasing assiduities, which render both Sexes so agreeable to each other.
If your Children should live with us, you my dear Brother, and Sisters must permit us, to be the sole Arbiters of their company, and playmates. You may rely upon it, we shall endeavour to discharge our duty towards them, with that watchfulness, and tenderness, which parental affection would dictate.
And now my Sisters we will talk about the Terms, if you please. Two Dollars pr week is the price for each of them, including their teaching. I do not know but you may think it too much but the price of necessary Articles are this spring so high, and have been so through the past winter, and alas! are still like to be so I fear, as makes it very expensive living. The uplifted sword, and not the olive-Branch is presented to our view—at least the new papers indicate War, War instead of the blessings of Peace, that we had been solacing ourselves with. Though no politician, I confess, I am now disappointed.
If Your Children should come, you mentioned advancing some money, it was very kind, it was like my Relations—but this offer must be refused, if it would be agreeable to pay quarterly, I hope we shall be able to supply them with every-thing nesecssary. But as I have omited purchasing anything for some time in hopes of peace, and am almost out of many things which are not to be purchased here, viz. good Tea, Chokalate or Shells, if you or Sister Adams have any quantity, or can purchase any quantity it may be not be disadvantagous to either, for us to take many necessaries in this way—a pound or 2 of poland Starch, for I could not bear to do up their linnen with our Cohos Flour—will be necessary. If you should send of those articles, let an account be kept by each Sister—and charged to us. We have a sufficent supply for the present of Beef, pork, Corn, and Rye, Butter, milk &c. So that if they should come without any of the above articles, they would not suffer I hope. They shall have a good Chamber, good bed, and beding. I suppose they can all lodge together for the present, or till we can provide another bed. If they come I will speak to Mr. Marsh to make some sort of a Desk, or chest with draws. I wish I could step into the Vendue at Boston and procure something that would answer. Sister Adams has had one or 2 looking Glasses broke, if she would give me a peice big enough for Susa to see to do up her hair by, I will take my little Glass and put in the childrens Chamber for I suppose they will want one, to see their smiling, good natured faces in. I thank you and my Cousins for their kind offer of doing work for me, and for what they have done already, but unless it be sticking and such fine work, I am not under any present necessity, but I should be most heartily glad to have either of my Cousins come and spend some part of the summer with me. I have a very good Girl lives with me, and no babies in my arms.

